Case 3:18-cv-01507-SPM Document 18 Filed 02/12/21 Page 1 of 6 Page ID #196




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


HOSAM SMADI,

                     Petitioner,

v.                                          Case No. 18-cv-1507-SPM

D. SPROUL,

                     Respondent.


                       MEMORANDUM AND ORDER
McGLYNN, District Judge:

       Petitioner Hosam Smadi (“Smadi”), is a federal inmate who was recently

 transferred to FCI-Terre Haute. He brought this habeas corpus action pursuant to

 28 U.S.C. § 2241 while incarcerated at USP-Marion (Doc. 1). Petitioner seeks

 expungement of a 2012 disciplinary ticket (Incident Report #2771509) and

 restoration of 27 days of good conduct credit. (Doc. 1, pp. 3, 6). Respondent filed a

 response to the petition (Doc. 6). In lieu of a reply, petitioner filed a motion for

 judgment on the pleadings (Doc. 9). Because this matter has already been briefed

 in the Southern District of Illinois, respondent has waived venue and personal

 jurisdiction (Doc. 16).

                     Relevant Facts and Procedural History

      Smadi is serving a 24-year sentence imposed in the District Court of the

Northern District of Texas for attempted use of weapon of mass destruction. United

States v. Smadi, Case No. 09-cr-294-M-1 (N.D. Tex,, Doc. 88). As of the date of

                                      Page 1 of 6
Case 3:18-cv-01507-SPM Document 18 Filed 02/12/21 Page 2 of 6 Page ID #197




respondent’s response, his projected release date was January 11, 2031; however,

according to the Bureau of Prisons website, Smadi’s current projected release date is

November 6, 2030 (Doc. 6, Https://www.bop.gov/inmate loc/, last visited February 12,

2021).

         The disciplinary action Smadi challenges, incident report # 2271509, occurred

on February 22, 2012, while he was an inmate at FCI-Terre Haute (Doc 1). Smadi

was found guilty of attempted self-mutilation in violation of 28 C.F.R. §541.3, Code

228A (Doc. 6). Specifically, the report alleged that he attempted to hang himself, hit

his face against the metal bunk, flooded his cell, covered his windown with a mattress

and fashioned a noose with a towel (Id.). On March 15, 2012, the disciplinary officer

held a hearing, at which time Smadi was found guilty and 27 days of his earned good

conduct was revoked (Doc. 1, p. 3). Smadi claims the hearing officer’s report was not

served upon him until May 23, 2018, although it references April 5, 2012 as the date

of service. (Id. at 4). He further claims to have promptly exhausted his remedies upon

receipt of said report (Id.).

                                         Discussion

          Inmates retain due process rights in connection with prison disciplinary

 proceedings; however, such proceedings “are not a part of a criminal prosecution,

 and the full panopoly of rights due a defendant in such proceedings does not apply.”

 Wolff v. McDonnell, 418 U.S. 539 (1974). The minimum due process requirements

 for such proceedings are: (1) receipt of written charges in advance of the hearing;

 (2) an opportunity to be heard before an impartial decision maker; (3) the right to


                                       Page 2 of 6
Case 3:18-cv-01507-SPM Document 18 Filed 02/12/21 Page 3 of 6 Page ID #198




 call witnesses and present evidence where the same will not be unduly hazardous

 to safety or correctional goals; and (4) a written statement as to the evidence relied

 on and the reason for the decision. Wolff, 480 U.S. at 564; Henderson v. U.S. Parole

 Commission, 13 F.3d 1073 (7th Cir. 1994).

      Smadi does not allege that he did not receive written charges prior to the

hearing nor that he was not given an opportunity to be heard or call witnesses at

said hearing, which are the due process rights and privileges afforded to him. The

incident report was written by Officer Orr on February 22, 2012 and was delivered

to Smadi on February 23, 2012 (Doc. 6-1).

       Moreover, Smadi attended the hearing and admitted that the incident report

 was true and that he was upset about another incident report (Doc. 1). He waived

 having a staff representative present (Id.). He did not request any witnesses and

 presented no evidence (Id.). Based on the evidence at the hearing, the DHO found

 that Smadi had committed a violation of the prohibited act of attempted self-

 mutilation (Id.)

       In an effort to claim timeliness, Smadi claims that he did not receive the

 disciplinary hearing officer’s (“DHO”) report until May 2018, not April 2012 as set

 forth on the report (Doc. 1). However, according to the affidavit prepared by Tracy

 Knutson from the Federal Bureau of Prisons, an appeal was received at the North

 Central Regional Office on May 7, 2012 related to incident report #2271509 (Id.).

 However, the appeal was accepted incorrectly and was immediately voided and

 then rejected for having too many pages (Id.). In any event, the fact that an appeal


                                       Page 3 of 6
Case 3:18-cv-01507-SPM Document 18 Filed 02/12/21 Page 4 of 6 Page ID #199




was received approximately six (6) years before Smadi claims to have received the

DHO report is concerning.

      Six years later, Smadi is now claiming that his mental health should have

been considered by the DHO (Id.), Smadi is also claiming that the definition of

attempted self-mutilation, “to put indelible patterns on the skin; to injure,

disfigure, or make imperfect by removing, or irreparably damaging parts of the

body” is not compatible with attempted suicide or self-harm (Id.). But, he fails to

recall that he was also hitting his face against the metal bunk.

      The Bureau of Prisons (“BOP”) has an exhaustive administrative remedy

procedure which allows an inmate to seek formal review of a complaint relating to

any aspect of his confinement. See 28 C.F.R. §542.10 et seq. First, a party can appeal

a DHO decision, which is sent directly to the Regional Office. 28 C.F.R.

§542.14(d)(2). Based upon the Affidavit of Tracy Knutson, it appears as if Smadi

started the process in 2012, but for whatever reason, did not follow up after the

appeal was rejected and did not appropriate continue the process (Doc. 6-1).

      The appeal of the DHO must be submitted within twenty (20) days of the

inmate receiving the DHO report, which is why the question of service is at the

very crux of this habeas petition. See 28 C.F.R. §§542.14(d)(2) and 542.15(a), (Doc.

6-1). The Regional Office then has thirty (30) days to answer the claim. Id. 28

C.F.R. §542.10. Id.

      In this case, the DHO was completed on April 3, 2012 and it was certified as

delivered to Smadi on April 5, 2012 (Doc. 1). We also have record of an appeal being

                                      Page 4 of 6
Case 3:18-cv-01507-SPM Document 18 Filed 02/12/21 Page 5 of 6 Page ID #200




 filed with the North Central Regional Office related to report #2271509 on May 7,

 2012 (Doc. 6-1). The report further indicates that Smadi was given an additional

 ten (10) days to resubmit his appeal, but there was no further activity on this case

 number (Id.).

        Now, we have Smadi claiming he did not receive the DHO report until May

 23, 2018 (Doc. 1). It is well settled that a “federal prisoner challenging a disciplinary

 decision within the federal institution must exhaust his administrative remedies

 before seeking habeas relief”. Sanchez v. Miller, 792 F.2d 694 (7th Cir. 1986). Smadi

 failed to do so in this case in a timely fashion and cannot now claim he was not

 notified in 2012 when he started the appeal process.

                                        Conclusion

      For the reasons set forth above, the Court DENIES Hosam Smadi’s Petition

for habeas relief under 28 U.S.C. § 2441 (Doc 1); and this case is DISMISSED WITH

PREJUDICE. The Clerk is DIRECTED to close this case and enter judgment

accordingly.

      It is not necessary for Petitioner to obtain a certificate of appealability from

this disposition of his § 2441 Petition. Walker v. O’Brien, 216 F.3d 626 (7th Cir. 2000).

If Petitioner wishes to appeal, he may file a Notice of Appeal with this Court within

60 days of the entry of judgment. Fed. R. Civ. P. 4(a)(1)(A). A proper and timely

motion filed pursuant to Rule 59(e) of the Federal Rules of Civil Procedure may toll

the 60-day appeal deadline. A Rule 59(e) motion must be filed no more than twenty-

eight (28) days after the entry of judgment, and this 28-day deadline cannot be


                                        Page 5 of 6
Case 3:18-cv-01507-SPM Document 18 Filed 02/12/21 Page 6 of 6 Page ID #201




extended.

      A motion for leave to appeal in forma pauperis(“IFP”) must identify the issues

Petitioner plans to present on appeal. See Fed. R. Civ. P. 24(a)(1)(C). If Petitioner

chooses to appeal and is allowed to proceed IFP, he will be liable for a portion of the

$505.00 appellate filing fee (the amount to be determined based on his prison trust

account records for the past six (6) months) irrespective of the outcome of the appeal.

See Fed. R. Civ. P. 3(e); 28 U.S.C. §1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724

(7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857 (7th Cir. 1999); Lucien v, Jockisch, 133

F.3d 464 (7th Cir. 1998).

      IT IS SO ORDERED.
      DATED: February 12, 2021


                                               /s/ Stephen P. McGlynn_
                                               STEPHEN P. McGLYNN
                                               U.S. District Judge




                                      Page 6 of 6
